Citation Nr: 0902784	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina.


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 through 
November 1981. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina.  The veteran testified at an August 2008 
hearing before the undersigned, sitting at the RO, and a 
transcript of the hearing is of record.

After reviewing the record, the Board finds that further 
development of the record is warranted with respect to the 
issue of entitlement to service connection for low back 
injury.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The veteran has not received a VA examination in connection 
with his claim.  

The Board notes, in this respect, that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the service treatment records document in injury in 
service when the veteran fell down a manhole while jogging.  
The veteran testified at his August 2008 Board hearing that 
he has experienced low back pain continuously since the in-
service incident.  Medical treatment records reflect a 
history of treatment for back pain from 1991 through 2005.  
Hence, McLendon elements (1) and (2) are met as there is 
evidence of an in-service event and competent evidence of a 
current low back disability.  

Also on file is a September 2007 statement from Karen Eller, 
M.D., indicating that the veteran has a back disorder that is 
due to a service injury.  This opinion satisfies McLendon 
element (3).  

However, Dr. Eller, in her opinion provides no supporting 
rationale for her opinion.  She does not state, in her one 
sentence opinion, whether she reviewed the veteran's service 
treatment records or took into consideration his history of 
post-service medical treatment.  Nor does she reference the 
veteran's history of being involved in multiple motor vehicle 
accidents and history of several post-service work-related 
injuries.  As such, the opinion is inadequate and there 
remains insufficient evidence for VA to make a decision on 
the claim.  As such, a VA examination and medical opinion is 
required.  	 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
veteran for a VA examination by an 
appropriate health care provider for an 
opinion as to whether the veteran has a 
chronic disability of the low back that 
is related to an injury sustained during 
service.  The claims folders must be 
made available to the examiner in 
conjunction with this examination.   The 
examination report must reflect review 
of pertinent material in the claims 
folders.  All findings should be 
reported in detail.  

Following a review of the claims file, 
and a physical examination the examiner 
should provide an opinion as to whether 
it is at least as likely as not, i.e., 
at least a 50 percent probability, that 
any current low back disability is 
related to an injury sustained during 
active duty service.  

In rendering the opinion, the examiner 
should comment upon the effect of any 
post-service injuries to the low back, 
as well as any agreement or disagreement 
with the September 2007 opinion from 
Karen Eller, M.D.  

A complete rationale for all opinions 
must be provided.  

2.  In the event that the veteran does 
not report for either of the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  After all of the above has been 
completed, the RO should reexamine the 
veteran's claim for service connection 
for a low back disability taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any of the 
benefits sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


